Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dreon et al. (US2004/0048919), in view of Kelly (U.S. Pat. No. 6,562,380), in view of Kimura et al., (US2012/0277303).
Dreon teaches a medicament for ameliorating symptoms relating g to premenstrual syndrome, menopause, and others conditions comprising administering gamma-tocopherol. See prior art claims 4-8, e.g.  Dreon teaches a range for gamma-tocopherol to include 100 mg to 500 mg per day. See par.’s 23 and 140.  This falls within the claimed range.
Dreon does not teach administration of equol.
Kelly teaches a method of treating or reducing predisposition to pre-menstrual syndrome or symptoms associated with menopause by administering equol. See prior art claims 20, 21, and 22, e.g. 
As such, there is a reasonable and predictable expectation of success that based on the cited prior art that the combination claimed would be used for the purposes taught as a combination because they were taught to treat the claimed conditions individually.  Similarly, the claimed dosages would be optimized through routine experimentation because they are known result-effective variables taught to treat those same conditions.
Dreon and Kelly do not teach a soybean fermented hypocotyl material comprising equol.
Kimura teaches an equol containing fermented soybean hypocotyl material that is useful for pharmaceutical preparations. See abstract.  Specifically, soybean isoflavones are known to produce anti-estrogen effects on menopausal disorders, postmenopausal osteoporosis, and other conditions.  See par. 3.  Further, the active principal responsible for these effects may be equol.  The invention comprises a method to produce an equol-containing fermented soybean hyopoctyl material that is useful as an allergen reduced material. See par. 14.    The equol-containing fermented soybean hyopoctyl material has reduced allergens. See par. 37.  The compositions are taught for use in treating menopausal disorders. See par. 26. Further, Kimura teaches using 1 to 20 mg equol, and preferably 2 to 10 mg. See par. 57.  This falls within the claimed concentrations.  The microorganisms used have an equol-producing capability when fermented and the material is then allergen-reduced.  Kimura explains that using at least one equol producing microorganism will allow for obtaining an allergen reduced equol containing fermented soybean hypocotyl material.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to filing the instant application to combine the teachings of Dreon, Kelly, and Kimura to arrive at the claimed compositions and intended methods claimed.  One would be motivated to do so because both gamma-tocopherol and equol are taught to be administered to a subject experiencing symptoms associated with pre-menstrual syndrome, e.g.  Further, a product containing soybean hypocotyl comprising equol produced through fermentation of equol-producing microorganisms is taught for a same use and to bestow advantages, including having less allergens.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Even further, dosages that are similar to those claimed and optimizable are taught by the cited prior art.
As such, no claim is allowed.
	

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 of this application is patentably indistinct from claim 1-7 of Application No. 17/397,605. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Barsky whose telephone number is 571-272-2795.  The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JARED BARSKY/Primary Examiner, Art Unit 1628